Exhibit 10.4

   

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (“Agreement”) is made and entered into as of this 18th
day of July 2019, between Sterling/Winters Company, a California Corporation
DBA: Tommy Meharey MIVITM LLC (“Licensor”), and, Samsara Luggage Inc., which is
currently in process of merging with Publicly Traded Darkstar Ventures Inc.
[OTC: DAVC] (“Licensee”), as follows:

 

WITNESSETH:

 

WHEREAS, Tommy Meharey (“Mr. Meharey”) is an internationally famous man and
designer with a highly favorable public image and strong brand identity: and a
strong portfolio of multiple brands and ambassadors, also with a highly
favorable public image and strong brand identi1y.

 

WHEREAS, Licensor has the right and authority to license certain registered
trademarks and rights to the name, likeness, and visual representation of Mr.
Meharey and such name, likeness, and visual representation being well known and
recognized by the general public and associated in the public mind with
Licensor.

 

WHEREAS, Licensor is the owner, by assignment, of the name. nick name, image,
likeness, initials, mark, appearance, signature (including reproduced
signature), autograph, endorsement, voice, and biographical material (including
history, video and motion picture film portrayals, and still photography),
Internet domain names and online social media user/screen names of Mr. Meharey
and has developed and used intellectual property and is engaged in the licensing
of the property identified in the attached Exhibit A (hereinafter, with the
MIVITM LLC, (collectively referred to as the “Licensed Marks”);”, the “Licensed
Property” or the “Brand”):

 

WHEREAS, Licensee is a manufacturer and seller of Aluminum Smart Hi-tech
Luggage, and desires to use the Licensed Marks, as specifically defined in
Paragraph 1.1 below, in connection with the manufacture, sale, and distribution
of the Licensed Products, as specifically defined in Paragraph 1.6 below,
subject to the terms and conditions provided herein; and

 

WHEREAS, in addition to agreeing to Licensee’s use of the Licensed Marks,
Licensor wishes to cooperate with Licensee in order to develop, promote, and
expand recognition of the Licensed Marks image for the mutual benefit of
Licensor, Licensee, and Licensee’s customers;

 

WHEREAS, Licensee agrees to fully comply with Licensor Human Rights – Code of
Conduct, EXHIBIT C and,

 

WHEREAS, Licensee will fully adopt, as well as meaningfully contribute to, the
following Millennium Development Goal(s) (all of which are attached hereto as
Exhibit D and incorporated herein by reference): 8. Build Global Partnerships
for development (“Licensee Millennium Development Goal(s)”), and

  

 

 

-1-

Initials: _______
Initials: _______

 

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, it is
hereby agreed:

 

1. DEFINITIONS

 

1.1The term “Brand” shall mean the Licensed Products offered under the Licensed
Marks.

 

1.2The term “Allowance” or “Allowances” shall mean any reductions in the
wholesale sales price of any Licensed Product by promotional off-invoice amounts
or accruals which are directly reflected in Licensee’s written vendor
agreement(s) with the specific retailer customer to which the Allowance applies.

 

1.3The term “MIVITM LLC Corporate Headquarters” shall mean Rancho Mirage, CA.,
92270

 

1.4The term “Channels of Distribution” shall mean only those channels, which are
listed on Exhibit B attached hereto and incorporated by reference herein.
Exhibit B may only be modified, supplemented, and/or amended by written
agreement of the Parties as provided herein.

 

1.5The term “Licensed Marks” shall mean only those of Tommy Meharey’s name,
likeness, visual representation and/or each of the individual components
thereof, and those trademarks, service marks, logos, designs, and/or any other
symbols/devices, which are set forth in Exhibit A attached hereto and
incorporated by reference herein.

 

1.6The term “Licensed Products” shall mean only those items, which are listed in
Exhibit B attached hereto. Exhibit B may only be modified, supplemented, and/or
amended by written agreement of the Parties as provided herein.

 

1.7The term “Manufacturing Territory” shall mean China.

 

1.8The term “Sales Territory” shall mean the North America, additional
territories as approved by Licensor.

 

1.9The term “Net Sales” shall mean the gross invoice amount billed (exclusive of
any and all sales, Value Added Tax (“VAT”), Handling charges and restocking fees
excise, local privilege or any other taxes collected from customers and owed or
actually paid by Licensee to any government entity and exclusive of any and all
shipping and handling charges, in all cases) to customers purchasing or
receiving Licensed Products from Licensee, less Allowances, and less Trade
Discounts for Licensed Products given to wholesale customers actually shown on
the invoices and actually given to the customers (except cash discounts, which
are not deductible in the calculation of Royalty) and, further, less any bona
fide Returns actually made or allowed, or credits actually issued in lieu of
Returns of the Licensed Products, as supported by credit memoranda actually
issued to wholesale customers (subject to the pricing provisions of Section
5.1). No other costs incurred in the manufacturing, selling, advertising, and/or
distribution of the Licensed Products shall be deducted

  

 

 

-2-

Initials: _______
Initials: _______

 

 

1.10The term “Parties” and/or “Party” shall mean Licensor and/or Licensee.

   

1.11The term “Returns” shall mean any Licensed Product, which Licensee accepts
back from any customer after purchase and delivery thereof and for which
Licensee refunds the actual purchase price or issues a credit memo.

 

1.12The term “Termination Date” shall mean the date, whichever is earliest, that
(i) this Agreement (subject to any renewals or extensions) expires by its own
terms; (ii) is thirty (30) days after receipt of notice of termination under
Section 22; or (iii) any other event occurs which terminates this Agreement
where no notice is required.

 

1.13The term “Trade Discounts” shall mean any reductions or charge backs in the
wholesale sales price of any Licensed Product, and actually granted by Licensee
in writing to any customer prior to delivery.

 

1.14The term “Initial Term” shall mean the period of time from the Effective
Date through and including July 11, 2022.

 

1.15The term “Contract Year 1” shall mean the period of time from the Effective
Date through and including July 11, 2020.

 

1.16The term “Contract Year 2” shall mean the period of time from July 12, 2020
through and including July 11, 2021.

 

1.17The term “Contract Year 3” shall mean the period of time from July 12, 2021
through and including July 11, 2022.

 

1.18The term “Royalty” or “Royalties” shall have that meaning set out in
Paragraph 5.1 below.

 

1.19The term “Term” shall mean the Initial Term plus any extensions, renewals of
this Agreement or modifications thereof.

 

 

1.20The term “Minimum Royalty Guarantee” shall have the meaning set out in
Paragraph 5.10 below.

 

1.21The term “Minimum Net Sales” shall have that meaning set out in Paragraph
3.9 below.

 

1.22The term “Business Plan” shall mean a merchandise strategy and business plan
for the Brand, including any supporting brands set forth in Exhibit A.

 

1.23The term “Effective Date” shall mean July 12, 2019.

  

 

 

-3-

Initials: _______
Initials: _______

 

 

2. GRANT OF LICENSE

 

2.1Upon the terms and conditions set forth herein, Licensor hereby grants to
Licensee the exclusive, non-transferable right, license, and privilege, and
Licensee hereby accepts the exclusive, non-transferable right, license, and
privilege, of using the Licensed Marks for the sale, marketing and distribution
of the Licensed Products through the Channels of Distribution in the Territory
during the Term (with the exceptions as stated on Exhibit B), and the
nonexclusive, nontransferable right, license, and privilege of using the
Licensed Marks solely upon and in connection with the manufacture of Licensed
Products in the Manufacturing Territory.

  

2.2Licensee agrees that it will not distribute or sell, nor authorize anyone
else to distribute or sell, the Licensed Products bearing the Licensed Marks
outside of the Territory or the Channels of Distribution, and that it will not
knowingly sell Licensed Products bearing the Licensed Marks to persons who
intend to distribute or sell the Licensed Products outside of the Territory or
the Channels of Distribution.

 

2.3During the Term, Licensor agrees that it will not authorize others to
distribute or sell the Licensed Products bearing the Licensed Marks in the
Channels of Distribution in the Territory. Licensee acknowledges that Licensor
may continue to license the Licensed Marks and related marks to others to
develop and promote other lines apart from the Licensed Products in the Channels
of Distribution in the Territory during the Term.

 

2.4All proposed Channels of Distribution and distribution outlets in Exhibit B
shall be submitted in advance to Licensor and shall be subject to Licensor’s
prior written approval.

 

2.5Licensee may not assign or sub-license the use of the Licensed Marks to any
third party without prior written approval by Licensor, and such right is
expressly withheld from this Agreement. In the event that Licensor approves a
sub-license to a third party, the Parties shall mutually agree upon the terms
and conditions of said sub-license, including without limitation the minimum
royalty guarantee and royalty rate, in a separate writing signed by the Parties.

 

2.6Licensee may use sub-contractors to manufacture and/or package Licensed
Products, however, such products shall only be for sale to Licensee or
Licensee’s customers as sub-contractor of Licensee. Prior to producing Licensed
Products, all such sub-contractors must be approved by Licensor in writing
(including being audited for compliance with local laws and the Approved Code of
Conduct, if Licensor requires, such audit results being satisfactory to Licensor
in its sole discretion), Such sub-contractors must agree to be bound by the same
terms and conditions as is Licensee under this Agreement, and Licensee must
execute a Sub-Contractor Agreement, confirming the foregoing, copies of which
will be provided to Licensor. Licensee will ensure that any sub-contractors will
comply with all local laws regarding compensation, workplace conditions and
worker ages. Licensee shall ensure that Licensor or any third-party auditors
designated by Licensor shall have full access to sub-contractor’s production
facilities and dormitories, and Licensor shall not be required to give Licensee
any notice prior to a visit of any audit team. Licensee ensures that
sub-contractors will allow Licensor or third-party auditors access to their
payroll and employee records for the purpose of verifying compliance with local
laws and the Approved Code. Licensee shall bear all costs of audits. Further,
Licensee and all sub-contractors must conform to Licensor’s code of conduct or
any other specific code of conduct adopted by Licensor from time to time.
Licensor may withdraw its consent and approval of any sub-contractor at any time
at the sole discretion of Licensor. Licensor’s approved code of conduct is
attached as Exhibit C and incorporated by reference herein (the “Approved
Code”). If Licensee or any of its sub-contractors are not in compliance with
local laws or the Approved Code, Licensor, in its sole discretion, may terminate
this Agreement.

 

 

 

-4-

Initials: _______
Initials: _______

 

 

2.7The name and address of any manufacturer or sub-contractor, other than
Licensee, chosen to manufacture the Licensed Products as permitted under this
Agreement and all items related thereto, including without limitation labels,
hang tags, and packaging, shall be disclosed to Licensor and approved by
Licensor in writing prior to production of the Licensed Products and items
related thereto. The Parties further agree to have meaningful consultation prior
to the selection and use of said sub-contractors, vendors, and/or manufacturers.
Licensor’s approval of sub-contractors proposed by Licensee shall be in the sole
discretion of the Licensor.

 

2.8During the life of this Agreement, Licensee shall only sell, distribute and
market Licensed Products bearing the Licensed Marks in the Channels of
Distribution, and Licensee shall not conduct any other business in the Channels
of Distribution other than the sale, distribution and marketing of the Licensed
Products bearing the Licensed Marks, unless consented to in writing by the
Licensor, such consent to be given by Licensor in its sole discretion.

 

2.9.

 

3. BRAND DEVELOPMENT

  

3.1Licensee will work diligently to conduct market research and design support
and to develop a merchandise strategy and business plan for the Brand, including
all supporting brands set forth in Exhibit A (Licensed Property). Licensee shall
submit the Business Plan to Licensor for its review and approval within ninety
(90) days of the Effective Date of this Agreement. The Parties shall work in
good faith to craft a Business Plan that shall best promote and benefit the
Brand

 

3.2Licensee will develop a long-term strategic plan for, any and all, launch(es)
of the Brand in the Channels of Distribution and Territory which shall be
subject to the approval of the Licensor, such approval may not be unreasonably
withheld (the “Launch Plan”). If Licensee has not launched, in a meaningful
manner any Licensed Product into any Channels of Distribution or Territory under
the Brand by December 1, 2019, (the outside date) Licensor may terminate this
Agreement. If Licensee fails to launch the brand into agreed channels of
distribution and territory within six (6) months of the agreed date for each
Channel of Distribution and territory, under the brand, (but never later than
the outside date), and if Licensor has not agreed otherwise, in writing, then
Licensor may delete and remove any channels within the channels of distribution
and any Territories, from this agreement where Licensed products have not been
launched, per the launch plan and this provision. The Launch Plan must include
every licensed product and every Licensed Territory.

  

 

 

-5-

Initials: _______
Initials: _______

 

 

3.3Licensee will begin shipping of Licensed Products A.S.A.P., however no later
than December 1, 2019.

 

3.4Licensee will work diligently to develop a strategic 3-year sales growth
plan.

 

3.5

   

3.6Licensee agrees that all designs, colors and names of Licensed Products
are proprietary to Licensor. More specifically, Licensor shall own all
intellectual property rights in the Licensed Products and Related Materials and
in all sketches, artwork and/or designs for the Licensed Products and the
Related Materials, at no cost to Licensor and to the extent Licensee has any
rights in such intellectual property, Licensee agrees to assign and does hereby
assign to Licensor (or any person or entity designated by Licensor) all of its
right, title and interest in and to such products and materials.

  

PERIOD   MINIMUM NET SALES Contract Year 1   $ Contract Year 2   $ Contract Year
3   $ Contract Year 4   $ Contract Year 5   $

   

3.7Licensee will make best efforts to meet the following minimum totals of Net
Sales of Licensed Products for the specified periods:

 



 

 

-6-

Initials: _______
Initials: _______

 

 

3.8

 

3.9In addition, if any particular product category of the Licensed Products does
not increase at least ten percent (10%) in total gross sales above the total
gross sales for the prior year, the Licensor may at any time, in its sole
discretion, remove that product category from the list of Licensed Products and
delete that category from the license granted to Licensee hereunder.

  

3.10Licensee will promptly provide to Licensor any color, trend or forecast
information it obtains.

 

3.11Licensee agrees to become a member of Send Out Cards within 30 days of the
execution of this agreement.   Licensee will use Send Out Cards as a powerful
marketing tool to help communicate our Partnership and promote sales.  Please
contact 310-557-2700 ext.193 for all information, prior to signing up with Send
Out Cards.

 

3.12Licensee agrees to become a member and utilize Salesforce.com, Dependable
Solutions a product approval and royalty reports service. Ireland® pay, a credit
card process service or any similar web platform as may be utilized by Licensor
from time to time as a means of conducting Brand business and coordinating with
Licensor and other licensees

 

3.13At no time may Licensee’s sales of Licensed Products in the Discount and
Better Off-Price Channel of Distribution account for more than twenty percent
(20%) of Licensee’s total Net Sales.

   

4 TERMS

 

4.1The term of the license hereby granted shall commence on the date of
execution (the effective Date”) and shall be effective through July 31, 2022,
unless terminated sooner in accordance with the provisions hereof.

 

4.2Licensee shall have an option to renew this Agreement for an additional term
of (5) five years and it shall be renewed, expiring on July 31, 2027, only so
long as the following conditions are met:

 

i)This Agreement has not been terminated for any reason prior to the expiration
of the Initial Term;

 

ii)At least twelve (12) months prior the expiration of the Initial Term,
Licensee tenders a written notice to Licensor of its intent to exercise the
option to renew the Agreement;

 

iii)Licensee is in full compliance with this Agreement, including but not
limited to all Minimum Guaranteed Royalty requirements and the Minimum Net Sales
requirements through the expiration of the Initial Term; and,

 

iv)By March 1, 2021, the Parties have agreed to the Marketing Fees, Minimum
Guaranteed Royalty and any Minimum Net Sales requirements for the renewal term.

 

4.3The period during which the Agreement is in full force and effect shall be
the Term.

  

 

 

-7-

Initials: _______
Initials: _______

 

 

5 ROYALTY AND PAYMENT

 

5.1In consideration of the grant hereunder, Licensee shall pay Licensor
royalties in U.S. dollars at a rate of Ten percent (10%) of the Net Sales for
all Licensed Products sold under the Licensed Marks. Licensee further agrees to
use its best efforts to increase its sales of the Licensed Products during each
year of the Term. If any sales of Licensed Products are made in currencies aside
from the U.S. dollar, then Royalty payments for those sales shall still be made
in U.S. Dollars and shall be based on the equivalent amount in local currency
calculated on the basis of the exchange rate stated in New York edition of the
Wall Street Journal on the last calendar day of the applicable calendar month.

 

5.2

 

5.3

 

5.4Licensee’s Royalty obligation shall accrue upon the sale or distribution, and
each distribution of each Licensed Product. Licensee’s Royalty obligation for
sales shall accrue upon the sale of each Licensed Product, regardless of the
time of collection by Licensee and pursuant to Section 1.9 above. Such an item
shall be considered “sold” when it is billed, invoiced, delivered, transferred
to a customer or shipped, whichever occurs first. If Licensee distributes or
sells any Licensed Product to any affiliated or related party at an amount that
is less than Licensee’s lowest wholesale price charged in arms-length sales to
other parties, the Royalty shall be computed at Licensee’s lowest wholesale
price charged in like arms-length sales to non-affiliated third parties.

   

5.5If the payment of funds to Licensor in any country is blocked from export out
of any country in the Manufacturing Territory (“Blocked Funds”), such payment
either may be held by Licensee, or, at the election of Licensor, deposited in an
interest-bearing escrow banking or other interest-bearing escrow account, in
Licensee’s name on behalf of Licensor in the blocking country (if permitted by
local law) or may be removed from such country and paid to Licensor, subject to
whatever restrictions, limitations, and/or taxes may be imposed by the
government of such county upon such Blocked Funds. In the event of any such
blockage, Licensor and Licensee shall cooperate in seeking an equitable
solution. If no such solution is quickly attained, Licensor may require Licensee
to, or Licensee may voluntarily upon notice to Licensor, terminate Licensee’s
marketing and sale of Licensed Products in such blocked country, and this
Agreement shall be deemed amended accordingly.

 

5.6Within fifteen (15) days after the end of each month, Licensee shall furnish
to Licensor a complete sales and royalty report certified to be accurate by the
Chief Financial Officer of Licensee or by some other authorized designee of
Licensee showing the number, description, and Net Sales Price of the Licensed
Products distributed and/or sold by Licensee during the preceding month, as well
as the number of Licensed Products in inventory at the beginning and end of the
month. For this purpose, Licensee shall use the approved report form by
Licensor. Such report shall be furnished to Licensor whether or not any of the
Licensed Products have been sold during the preceding month. Licensee shall
tender both hard copy sales and royalty report and sales in royalty report in
Excel spreadsheet format to Licensor. Sales and Royalty will be furnished
separately for each brand listed in Exhibit A in Excel spreadsheet format to the
Licensor and sent to:

  

  Erik Sterling and Financial Committee   P.O. Box 1410   Rancho Mirage, CA
92270   Via Email:  FinancialCommittee@sterlingwinters.com

  

 

 

-8-

Initials: _______
Initials: _______

 

 

5.7The receipt or acceptance by Licensor of any of the reports furnished by
Licensee pursuant to this Agreement or of any royalties paid by Licensee
hereunder (or the cashing of any royalty checks paid by Licensee hereunder)
shall not preclude Licensor from questioning the accuracy thereof at any time,
and in the event that any inconsistencies or mistakes are discovered in such
reports or payments, any inconsistency, mistake, or inaccuracy shall immediately
be rectified, and any appropriate payment due and owing shall immediately be
paid by Licensee to Licensor.

 

5.8At the time Licensee delivers the above-referenced royalty reports to
Licensor, Licensee shall pay all royalties due and owing directly to Licensor as
indicated in the sales and royalty report for the month in which earned. Unless
otherwise instructed by Licensor, all payments required by this agreement, shall
be sent via wire transfer to the account indicated below, or to any other
account designated in writing by Licensor. Licensee will send separate wires and
reports for each Brand.

   

  To: STERLING/WINTERS COMPANY     % Comerica Bank     2000 Avenue of the Stars,
Suite 210     Los Angeles, CA 90067     Domestic Wire - Routing #121137522    
Account Name: STERLING/WINTERS COMPANY     Account #: 1891-365692

  

5.9Licensee shall pay Licensor the following Minimum Guaranteed Royalties on the
schedule set out below:

  

Time Period

  Minimum Guaranteed Royalty Payment   Payment Due Date Contract Year 1  
$25,000.00   Upon Signing Contract Year 2   $25,000.00   August 1, 2020 Contract
Year 3   $25,000.00   August 1, 2021

  

 

 

-9-

Initials: _______
Initials: _______

 

 

5.10Minimum Guaranteed Royalty payments shall be only credited towards Royalties
in the Contract Year for which they apply (i.e., Licensee receives credit
towards Royalties for the Minimum Guaranteed Royalty payment made in that
particular Contract Year). Credits for Minimum Guaranteed Royalty payments do
not carry over into other Contract Years. The Parties understand and agree that
each payment, whether it is a Royalty or the Minimum Guaranteed Royalty amounts
as set forth above, is a separate and independent obligation.

 

5.11Any amount (i.e., Royalties, Minimum Guaranteed Royalties, marketing fees,
etc.) not paid to Licensor when due under this Agreement shall bear a late
payment charge on the unpaid balance at the rate of 1.5% per month, compounded,
or the maximum amount permitted by law, whichever is less

 

5.12In addition to the payments above, Licensee shall pay Licensor the following
brand participation fees on the following calendar year dates for the purpose of
general advertising, good will and promotion of the overall MIVITM brand (not
limited solely to the Licensed Products produced by Licensee under this
Agreement, but the for benefit of the entire MIVITM Brand line of products):

 

Year 1: [$25,000.00] due on execution of this Agreement

 

Year 2: [$25,000.00] due on first anniversary of contract effective date.

 

Year 3: [$25,000.00] due on second anniversary of contract effective date.

 

5.13Licensee will pay to Licensor or Designated Party, assigned by Licensor,
warrants in the amount of five percent (5%) annually, of the outstanding shares
of DAVC – Post merger with Samsara Luggage.

 

5.14Licensor will provide (6) six product samples to Licensee, for the
production marketing materials.

   

6 ACCOUNTING

 

6.1Licensee agrees to keep accurate books of account and records covering all
transactions relating to the license hereby granted, and Licensor and its duly
authorized representatives shall have the right after giving reasonable notice
at all reasonable hours of the day to an examination of said books of account
and records relating to Licensee’s performance under the Agreement, and of all
other documents and materials in the possession or under the control of Licensee
or any of its affiliated, associated, or subsidiary companies or agents, with
respect to the subject matter and terms of this Agreement, and shall have free
and full access thereto for said purposes and for the purpose of making extracts
therefrom. Upon request of Licensor, Licensee shall furnish to Licensor a
detailed statement by an independent certified public accountant showing the
number, description, and Net Sales of the Licensed Products covered by this
Agreement distributed and/or sold by Licensee to the date of Licensor’s demand.
All books of account and records shall be kept available for no less than
Seven (7) years. Or, as long as required by the Internal Revenue Service, if
longer than 7 years.

  

 

 

-10-

Initials: _______
Initials: _______

 

 

6.2Within thirty (30) days after the close of each calendar year during the term
or any renewal thereof, Licensee shall furnish to Licensor an updated audited
financial statement for the preceding calendar year or such other financial
information as requested by Licensor. Licensor may take reasonable steps to
acquire an interest in Licensee’s inventory to protect Licensor’s rights to
royalties and quality control.

 

6.3Each calendar year in which this contract is in effect, and after expiration
or termination of this Agreement, Licensor shall be entitled to an independent
audit of and be given access to Licensee’s account books, records, invoices and
other pertinent data by a certified public accountant or qualified auditor
designated by Licensor. The audit shall be conducted to determine Licensee’s
sales of Licensed Products, as well as all returns and trade discounts, and
shall be conducted during normal business hours at Licensee’s business office or
location of such files and records. The cost of the audit shall be borne by
Licensor unless the audit reveals that Licensee understated sales and or
royalties of Licensed Products by more than two percent (2%), in which case
Licensee may be required to pay all of Licensor’s costs of the audit.

 

6.4Licensors exercise in whole or impart inspect records or accounts, Licensors
acceptance of any statement or statements from, or the receipt our acceptance by
Licensor of any payment tendered by or on behalf of, Licensee, shall be without
prejudice to Licensors rights or remedies permitted by this agreement or as a
matter of equity of law, and shall not preclude or prevent Licensor thereafter
disputing the accuracy of any such statement or payment.

  

7 QUALITY ASSURANCE

 

7.1Licensee acknowledges the good reputation of Mr. Meharey, and further
acknowledges that all Licensed Products manufactured, distributed, and/or sold
by Licensee will enhance the reputation and recognition of Mr. Meharey to the
mutual benefit of the Parties. The quality of the Licensed Products shall be
consistent with or exceed the average of similar products manufactured,
distributed, and/or sold by Licensee, shall serve to enhance Brand recognition
of the Licensed Products to the mutual benefit of the Parties, and shall be
suitable for the use for which they are intended.

  

 

 

-11-

Initials: _______
Initials: _______

 

 

7.2All Licensed Products developed, manufactured and sold hereunder, and all
labels, hang tags, packaging, catalogs, brochures, publications, printed matter,
advertising, signs, promotional displays, websites, webpages, video and sound
recordings, online social media pages (hereinafter the “Promotional Materials”)
and other forms of publicity material for the Licensed Products, shall be
subject to Licensor’s written approval in advance of use, distribution,
marketing or sale. Without cost to Licensor, Licensee shall submit to Licensor
for its inspection and approval, at least three (3) samples of each Licensed
Product, sign, promotional display, label, hang tag, packaging, catalog,
brochure, publication, printed matter, advertising, video and sound recording,
and other forms of publicity material including but not limited to website and
online social network pages for the Licensed Products depicting the Licensed
Marks (hereinafter the “Samples”), prior to any use, marketing, advertising,
sale or other distribution to the public. In lieu of submitting three (3)
Samples of the Promotional Materials under this Paragraph, Licensee may submit
either a computer diskette or e-mail attachment containing a depiction of one
(1) Sample for Licensor’s inspection and approval. Licensor’s representative, or
any duly authorized representative of Licensor designated by it in writing,
shall have FIFTEEN (15) BUSINESS DAYS from Licensor’s confirmed receipt of the
supplied Samples to approve or reject in writing such samples. If any such time
period lapses without Licensee receiving express written approval or rejection
of the supplied Samples, the Samples will be deemed approved by Licensor,
provided that copies of all correspondence accompanying the Samples are
submitted or sent to Licensor’s counsel in accordance with the Notice Provisions
of Section 24. Licensee shall not manufacture, distribute, market and/or sell
any Licensed Product, or Promotional Material depicting or incorporating the
Licensed Marks until Licensee has received Licensor’s written approval of the
Sample. Once Licensor approves a Sample under the terms herein, that Sample will
be deemed approved for all uses unless it is materially modified. From time to
time after Licensee has commenced selling the Licensed Products, and upon
Licensor’s request, Licensee shall furnish without cost to Licensor a minimum of
two (2) additional random samples of each Licensed Product being manufactured
and sold by Licensee hereunder (and, if requested, detailed photographs,
descriptions, and/or videos of the Licensed Product(s), together with the
related Materials, if any, used in connection therewith.

 

7.3All materials submitted for approval to Licensor in a language other than
English will be accompanied by a complete and accurate English translation.

   

7.4In addition to the standards required above, Licensee acknowledges the great
value of the goodwill associated with Mr. Meharey and the Licensed Marks and the
worldwide recognition thereof, and Licensee agrees that it will not use the
Licensed Marks in any manner which, directly or indirectly, would demean,
ridicule or otherwise tarnish the reputation or image of Licensor, Mr. Meharey
or the Licensed Marks. Without limiting the foregoing, (i) all Licensed Products
shall in all respects be manufactured, marketed and distributed in a manner
consistent with the high quality standards and image of Licensor, and (ii)
Licensee shall not permit the manufacture, marketing or distribution of any
Licensed Product that represents, depicts or promotes (a) the glorification of
violence, including but not limited to any representations of gang- or
terrorist-related imagery, firearms or explosive devices, (b) sexual activities,
including but not limited to any representations of body parts or sex toys, (c)
religious beliefs, including but not limited to any religious iconography or any
image commonly associated with any religious organization or cult, (d) any
political content or (e) tobacco, alcohol or drug use.

 

7.5Should any Licensed Product fail to meet the quality standards established by
this Section, or fail to be manufactured, sold, and/or distributed in accordance
with the same or higher quality standards and all applicable Federal, State, and
local laws, or industry standards, or be subject to recall by any government or
industry organization, except as provided herein, the offending products shall
immediately be removed from distribution and sale, and Licensor shall have the
right to remove that product from the list of Licensed Products. Licensor shall
also have the option to terminate this Agreement in its entirety in its sole
discretion.

  

 

 

-12-

Initials: _______
Initials: _______

 

 

7.6Licensee, from time to time, shall have the right to sell goods deemed
irregulars and second quality as instructed by Licensor under the same royalty
conditions as set out in Section 5.1 above. Licensee may sell such seconds in a
way which shall not reduce the value of the Licensed Mark(s) or detract from
Licensors or Mr. Meharey’s reputation and shall obtain the written approval of
Licensor with respect to the terms and method of such disposal. The Percentage
of seconds of any Licensed Products which may be disposed of in any given year
pursuant to this section shall not, in any event, exceed Five (5%) Percent of
the total number of units of that particular licensed product distributed or
sold by Licensee in that year.

 

7.7If any retail customer of Licensee notifies Licensee or claims to Licensee
that there is a significant quality issue with any Licensed Products sold to it
by Licensee, Licensee shall notify Licensor of such alleged quality issues
within forty-eight (48) hours of being notified by the retailer customer
involved.

 

7.8From time to time, Licensor shall notify Licensee of consumer quality issues
received by Licensor by Licensor’s website. Licensee shall reply back to
applicable consumers within forty-eight (48) hours of its receipt of the issues
from Licensor’s website.

 

7.9Licensor will have the right to purchase products from the Licensee at cost
for personal use, wear testing, giveaways, and other promotional uses. Products
purchased hereunder shall not be for commercial resale.

   

7.10Licensor shall have the right to inspect Licensee’s manufacturing premises
for the sole purpose of ensuring that Licensed Marks and the quality of the
Licensed Products are satisfactory. Licensee will permit a duly authorized
representative of Licensor to perform such inspection during normal business
hours upon reasonable notice for the purpose of ascertaining or determining
compliance with this provision. Licensor will notify Licensee at least Five (5)
Days in advance of any requested inspection date. All communication, verbal and
written, will be conducted through Licensee during the Term of this License
Agreement and for a period of three years thereafter. All information regarding
the manufacturer is considered to be valuable and therefore confidential between
Licensee and Licensor.

  

8 DISPLAY OF MERCHANDISE

 

8.1Licensee agrees to maintain space in its showroom located in various high
traffic locations and dedicated to display of the Licensed Products under the
Brand. Licensee further agrees that the Licensed Products shall be displayed at
Licensee’s showroom in the most favorable manner possible to enhance the
recognition of the Brand and the Licensed Products to the mutual benefit of the
Parties. The display of the Licensed Products shall be subject to the written
approval of Licensor prior to any display thereof.

  

 

 

-13-

Initials: _______
Initials: _______

 

 

8.2All signage related to the Licensed Products shall be maintained, cleaned,
updated, and replaced regularly so that the signage maintains a fresh appearance
to enhance the Brand recognition of the Licensed Products to the mutual benefit
of the Parties. The Parties agree to have meaningful consultation as to the
design and placement of all signage. Licensor shall approve all signage in
writing prior to any use thereof.

 

8.3Licensee may display and offer the Licensed Products on its own company or
business web page/site in a manner, which makes the Licensed Products
distinctive and enhances the recognition of the Brand and the Licensed Products
to the mutual benefit of the Parties. Products other than Licensed Products
bearing the Licensed Marks may be displayed on the web page/site only with the
written approval of Licensor. Licensee shall provide a link from its web
page/site to Licensor’s web page/site. Licensor shall approve any display of the
Licensed Products bearing the Licensed Marks on Licensee’s web page/site in
writing prior to any display or use thereof. Licensee shall establish its web
page/site within forty-five (45) days of the Effective Date of this Agreement
and shall update its web page/site on a monthly basis.

 

8.4Licensee may not supply the Brand to any electronic channel of distribution,
including but not limited to television channels and Internet websites. All such
channels are expressly excluded from the Channels of Distribution under this
License and are expressly retained and reserved solely by Licensor. From time to
time, in its sole discretion, Licensor may seek opportunities for distribution
of the Brand through certain electronic channels of distribution, and in that
event, Licensee shall assist in such efforts as may be reasonably requested by
Licensor, however, Licensor is in no way bound to seek such opportunities.

   

9 LABELING

 

9.1Licensee agrees that it will cause to appear on or within each Licensed
Product manufactured, sold, and/or distributed under this Agreement and on or
within all advertising, marketing, promotional, or display material bearing the
Licensed Marks, the appropriate trademark and copyright notices, markings,
and/or designations, and/or any other notice requested by Licensor. In the event
that any Licensed Product is distributed and/or sold in a carton, container,
packing and/or wrapping material bearing the Licensed Marks, such notices shall
also appear upon the said carton, container, packing, and/or wrapping material.

 

9.2Licensee further agrees that on all Related Materials for the Licensed
Products, a licensing statement inclusive of Licensor’s web page/site address,
and a mission statement, both subject to Licensor’s approval, shall appear
during the term of this Agreement and any renewal or extension thereof. A true
and correct copy of the licensing statement and mission statement approved by
Licensor is set forth in Exhibit F attached hereto and incorporated by reference
herein. Licensor reserves the right to modify, supplement, and/or alter the
licensing statement or mission statement in its sole discretion and upon
reasonable notice to Licensee. Each Related Material containing any such
statements or Licensed Marks, as well as all advertising, marketing,
promotional, and/or display material which reference the Licensed Marks and/or
relate to the Licensed Products, shall be submitted to Licensor for its approval
prior to any use by Licensee.

  

 

 

-14-

Initials: _______
Initials: _______

 

 

9.3The Parties further agree that should any of the Licensed Products be
manufactured, distributed, or sold without the appropriate or requested
trademark and copyright notices, markings, and/or designations, in addition to
any other rights it may have, Licensor may demand the removal of the offending
product from distribution and sale, and may remove that product from the list of
Licensed Products.

 

10 PROMOTIONAL MATERIAL

 

10.1Licensee is required to provide substantial advertising and promotional
support for the Licensed Products bearing the Licensed Marks including, but not
limited to, the following:

 

a.Licensee will budget not less than ___ percent (___%) of its corporate
resources to design, market, present and sell the Licensed Products under the
Brand.

 

b.Licensee will budget not less than ___ percent (___%) of its total
media-advertising budget for the Licensed Products under the Brand.

 

c.Licensee will run full-page advertising in trade publications such as [LIST
TRADE PUBLICATIONS] to insure retail recognition for the Brand in the [_____]
marketplace.

 

d.Any print advertisements for the Licensed Products under the Brand will be
full-page advertisements. In the event that a print advertisement of less than a
full page is published, Licensee agrees to buy two (2) full page advertisements
in the next issue of the publication, as well as publishing online advertising
in a manner to be agreed between the parties.

 

e.Licensee will use its best efforts to convey to the market that it is a
licensee of the Brand, including but not limited to placing signage depicting
the Brand prominently and in the first position at Licensee’s corporate offices
and showrooms, and on Licensee’s corporate stationery, point of sale, marketing
and other materials.

   

f.Carton/box marking denoting Brand.

 

g.Custom Brand hangtags for each Licensed Product.

 

h.Point of purchase easels supplied to dealers.

  

 

 

-15-

Initials: _______
Initials: _______

 

 

i.Point of purchase banners, mobiles and signage supplied to dealers as needed
for display set-up.

 

j.Licensee will use contacts in marketplace to gain product placement with key
customers.

 

k.Licensee will merchandise the Licensed Products to motivate customers to build
the Brand within stores, including opening order discount co-op advertising and
promotional discounts as needed to properly promote the Licensed Products.

 

l.Licensee will make reasonable efforts to assure adequate public relations and
press coverage of the Brand within the trade.

 

m.On-site sales training programs for Brand dealers.

 

n.Sales event support and display set-up assistance as reasonably required.

 

o.Custom catalog inserts, lithographs, tear sheets and brochures supporting the
Licensed Products under the Brand.

 

p.Editorial content for use on Licensor’s website.

 

10.2No advertising, marketing, promotional, and display materials, or other
artwork shall be used without prior written approval by Licensor. The Parties
further agree that all artwork and designs involving the Licensed Marks shall be
produced under appropriate “work for hire” provisions or are hereby assigned to
and shall remain the property of Licensor, notwithstanding their creation by
Licensee or others. Licensee shall ensure that, prior to utilizing any
non-employees to create advertising, marketing, promotional, and display
materials or other artwork, advertising copy, and/or other copyrightable
materials related to the Licensed Marks, such persons or entities shall have
executed the necessary valid agreements to convey the ownership and copyrights
to these items to Licensor.

 

10.3Licensee agrees not to offer for sale, advertise, publicize, market, or
otherwise promote any of the Licensed Products in any manner whatsoever,
including without limitation print media, radio, television, cable, internet, or
other multi-media, without the prior written approval of Licensor, which
approval shall not be unreasonably withheld.

 

10.4The Parties further agree that in the event Licensor elects to pay for or to
otherwise make a voluntary financial contribution to produce any advertising,
marketing, promotional, and/or display materials of any kind, including without
limitation print media, radio, television, cable, internet, or other
multi-media, in connection with the Licensed Products, Licensor shall have
unfettered discretion to do so.

   

 

 

-16-

Initials: _______
Initials: _______

 

 

11 BRAND MANAGER

 

11.1Licensee agrees to establish and fill a position of Brand Manager to work
with Licensor to facilitate the merchandising, promotion and public relations,
development, assortment, quality, and design of the Licensed Products. The
choice of individual to fill the position of Brand Manager shall be subject to
the prior written approval of Licensor. Said Brand Manager shall perform
his/her/their duties during the term of this Agreement, and any renewal or
extension thereof, and shall cooperate with Licensor to maximize the
opportunities for brand development and/or brand recognition of the Licensed
Products to the mutual benefit of the Parties. Brand Manager’s services will be
in mutual cooperation with Licensor to achieve the common goals of the Brand.
Licensor acknowledges that the Brand Manager will coordinate with specific
departments inside Licensee to carry out the business under this Agreement, and
that the Brand Manager will have other duties tasked to them by Licensee.

 

11.2Licensor may periodically hold a Brand Summit for attendance of
representatives of its licensees.

 

12 CONSULTATION

 

12.1Licensor and Licensee agree to have meaningful consultation with each other
regularly throughout the term of this Agreement and any renewal or extension
thereof. The Parties agree that the purpose of the consultation will be to
discuss methods and strategies to develop, promote, and expand the MIVITM brand
and image for the mutual benefit of Licensor, Licensee and Licensee’s customers.
To attain this mutual goal of the Parties, Licensor, or its designees, agrees to
meet in person throughout the calendar year, in conformity with mutually agreed
upon schedules, with Licensee, or its designees, to discuss merchandise,
marketing, showroom and advertising plans and to solicit input and ideas from
Licensor or its designees.

 

12.2Mr. Meharey is the Chief Designer of the Brand. In addition to the services
provided by Brand Manager, Licensor hereby designates Jason Winters and Jon
Carrasco to serve as liaison with Licensee. Licensor may designate additional
members of the MIVITM team to serve as its liaison with Licensee. Licensor
reserves the right to change, modify, supplement, and/or alter this designation
in any way and at any time in its sole and unfettered discretion.

 

12.3The Parties further agree that Licensor may from time to time recommend
sub-contractors, vendors, and/or manufacturers to Licensee that Licensee will
consider in good faith. Licensee will use its best efforts to use the
sub-contractors, vendors, and/or manufacturers suggested by Licensor.

 

 

 

-17-

Initials: _______
Initials: _______

 

 

13 TRADE SHOWS

 

13.1Licensor agrees to make Mr. Meharey available for one (1) personal
appearance at a trade show in the United States on behalf of Licensee during
each twelve (12) month period this Agreement is in effect. Requests for such
appearances shall be made not less than five (5) weeks prior to the desired
appearance and shall be subject to Mr. Meharey’s pre-existing personal and
professional commitments. Each Trade Show Event will occur at a single location
and Mr. Meharey shall not be obligated to appear for more than (90) ninety
minutes per Event (unless approved by Licensor in its sole discretion). Licensee
shall not promote in any manner any Trade Show Event as an autograph show.

 

13.2All travel, lodging, meals, and related incidental expenses incurred by Mr.
Meharey and by all traveling companions she reasonably requires for the personal
appearances provided under this Section shall be paid by Licensee. Mr. Meharey
and the traveling companions she reasonably requires shall either travel via
private plane or first-class air and with portal-to-portal SUV ground
transportation. If private plane travel is used, Licensee shall pay the
round-trip fuel costs and landing fees for the relevant flight, and if airline
travel is used, then Licensee shall pay for first class air travel. Mr. Meharey
and the traveling companions she reasonably requires shall be lodged in first
class hotel accommodations, and each shall be provided with all meals in
connection with such appearances. Where any appearance is for the benefit of
multiple licensees, Licensee’s portion of expenses shall be their relative
percentage of such expenses based upon the number of other licensees involved.

 

13.3Licensee to provided, via email to Licensor each October a list of trade
shows they will be attending the following year. Email address;
familycontracts@sterlingwinters.com

 

14 PHOTO SESSIONS

 

14.1Licensor shall make Mr. Meharey available to participate in two (2) photo
sessions each year during the term of this Agreement at a mutually acceptable
time and place in California featuring Mr. Meharey with Licensed Products under
the Brand. Said photo sessions shall be scheduled at Mr. Meharey’s convenience
upon not less than five (5) weeks’ prior notice subject to his pre-existing
personal and professional commitments. The photo sessions may not exceed eight
(8) hours in length.

 

14.2In addition to any other sums payable hereunder, Licensee shall pay Licensor
all expenses for each photo session promptly upon receipt of invoice. The
Parties agree that Licensor shall have the unfettered right to produce and/or
manage any such photo session. Any amount paid under this Section shall not be
included in the calculation of royalties pursuant to Section 5, or Brand
Participation Fees pursuant to Section 5.13.

 

14.3The photographs resulting from any photo session(s) shall be contracted for
under “work for hire” provisions and all rights, including without limitation
copyright, to the photos, negatives, and any other tangible materials bearing
Mr. Meharey’s image or relating to said photo session(s), shall be the property
of Licensor and are hereby assigned to Licensor. If Licensee uses photographic
service of other than its employees, Licensee shall obtain written assignments
to the Licensor of all copyright and other rights in any photographs, negatives,
or any other materials bearing Mr. Meharey’s image. All photographs of Mr.
Meharey, which the Licensee desires to use, shall be submitted to Licensor for
its absolute written approval prior to any use thereof. This shall include the
approval of all final retouched versions of the photos as well as the specific
negatives, which might be used.

  

 

 

-18-

Initials: _______
Initials: _______

 

 

14.4All travel, lodging, meals, and related incidental expenses incurred by Mr.
Meharey or his designee and by all traveling companions she reasonably requires
for the photo session(s) provided under this Section shall be paid by Licensee.
Mr. Meharey or his designee and the traveling companions she reasonably requires
shall travel either by private plane or via first class air and with
portal-to-portal SUV ground transportation. If private plane travel is used,
Licensee shall pay the round-trip fuel costs and landing fees for the relevant
flight, and if airline travel is used, then Licensee shall pay for first class
air travel. Mr. Meharey or her designee and the traveling companions she
reasonably requires shall be lodged in first class hotel accommodations, and
each shall be provided with all meals in connection with such photo session(s).

 

15 RECORDING & FILMING

 

15.1Except as provided herein, under no circumstance shall any recording be made
by Licensee in any manner whatsoever, whether on video or audio tape, film,
celluloid, and/or by any other means possible, of Mr. Meharey in connection with
any appearance provided under this Agreement, including without limitation all
personal appearances and photo sessions, without the prior written approval of
Licensor. Should Licensor approve any such recording of any appearance by Mr.
Meharey in connection herewith, said recording shall be contracted for under
“work for hire” provisions and all rights, including the copyright, related to
said recording of Mr. Meharey, shall belong solely to Licensor and are hereby
assigned to Licensor. If Licensee uses the services of someone other than its
employees to make any such recording, Licensee shall obtain written assignments
to Licensor of all copyright and other rights in any recordings, negatives, or
any other materials bearing Mr. Meharey’s image and/or voice. It is further
agreed that any such recording of Mr. Meharey, which Licensee desires to use for
any purpose whatsoever, shall be submitted to Licensor for its absolute written
approval prior to any use thereof. In addition to approving the recording
itself, the intended use must also be approved in writing by Licensor prior to
any use thereof.

 

15.2Guild/Union Requirements (SAG-AFTRA) – Tommy Meharey is a union member and
Licensee will make payments accordingly for any audio or visual recordings.

 

16 GOOD WILL

 

16.1Licensee recognizes the great value of the good will associated with the
Licensed Marks and acknowledges that the Licensed Marks are distinct and all
rights therein and goodwill pertaining thereto belong exclusively to Licensor,
and that the Licensed Marks have a secondary meaning in the mind of the public.

  

 

 

-19-

Initials: _______
Initials: _______

 

 

16.2Licensee will take all reasonable steps to enhance the reputation of Mr.
Meharey and the good will associated with the Licensed Marks and will not do
harm thereto at any time.

   

17 LICENSOR’S RIGHTS

 

17.1Nothing in this Agreement shall be construed to prevent Licensor from
granting any other license for the use of the Licensed Marks or from utilizing
the Licensed Marks in any manner whatsoever.

 

17.2Licensee agrees that rights not specifically granted to Licensee are
reserved by Licensor and may be used by Licensor without limitation.

 

17.3Licensee agrees to furnish any Licensed Product requested by Licensor, Mr.
Meharey, or Sterling/Winters Company, at manufacturer’s cost; provided, however,
that any Licensed Product provided by Licensee under Section 7 shall be at no
charge.

 

17.4Any approval by Licensor hereunder shall not constitute waiver of Licensor’s
rights or Licensee’s duties under any provision of the License Agreement.

 

18 PROTECTION OF LICENSOR’S RIGHTS

 

18.1Licensee agrees that during the term of this Agreement, or thereafter, it
will not register or attempt to register any of the Licensed Marks, nor will
Licensee form or incorporate any entity under a name that includes the Licensed
Marks. Licensee will not attack the title or any rights of Licensor in and to
the Licensed Marks or the Licensed Products or attack the validity of this
Agreement.

 

18.2Licensee recognizes the great value of the goodwill that is associated with
the trademarks, service marks, copyrights, Internet domain names and social
media user/screen names in the Licensed Marks, and Licensee acknowledges that,
as between the parties, such goodwill is owned exclusively by Licensor and any
goodwill created by Licensee’s use of the Licensed Marks shall inure to
Licensor’s benefit. Licensee further acknowledges that, as between the parties,
all right, title and interest in and to the trademarks, service marks,
copyrights, Internet domain names and social media user/screen names in the
Licensed Property are owned exclusively by Licensor. Licensee shall not
challenge or contest Licensor’s ownership of the trademarks, service marks,
copyrights, Internet domain names and social media user/screen names in the
Licensed Marks, or their validity, or the validity of the license granted by
this License Agreement.

 

18.3Licensee further agrees to cooperate fully and in good faith with Licensor
for the purpose of securing and preserving Licensor’s rights in and to the
Licensed Marks. In the event there has not been a previous registration of any
Licensed Mark and/or any material relating thereto for a particular Licensed
Product, Licensor may register and maintain, at its Licensee’s expense,
trademarks and/or service marks in the appropriate class(es) and/or copyrights
in the name of Licensor. Licensee is not permitted to register any copyright,
trademark, and/or service mark on behalf of Licensor. It is further agreed that
nothing contained in this Agreement, and no act or omission by Licensor and/or
by Licensee shall be construed as an assignment or grant to Licensee of any
right, title, or interest in or to the Licensed Marks, it being understood that
all rights relating thereto are reserved by Licensor, except for the license
hereunder to Licensee of the right to use and utilize the Licensed Marks only as
specifically and expressly provided in this Agreement.

  

 

 

-20-

Initials: _______
Initials: _______

 

 

18.4Licensee also agrees to assist Licensor to the extent necessary in the
procurement of any protection or to protect any of Licensor’s rights to the
Licensed Marks. Licensor, if it so desires, may commence or prosecute any claims
or suits in its own name, and Licensee may commence or prosecute any claims or
suits only with the prior written approval of Licensor. Licensee shall notify
Licensor in writing within five (5) days of any infringement or imitation by
others of the Licensed Marks which may come to Licensee’s attention, and
Licensor shall have the sole right to determine whether or not any action shall
be taken on account of any such infringement or imitation. Licensor may, but is
not required, to seek, obtain and maintain, in its own name, such intellectual
property. Internet Domain name and social media user/screen name protection for
the Licensed Marks in the Territory, which Licensor, in its sole discretion,
believes to be appropriate and financially sound. Licensor in its sole
discretion, shall designate, appoint and retain, the attorney or attorneys
responsible for filing, producing and maintaining all intellectual property,
Internet domain name and social media user / screen name registrations and
protection for the Licensed Marks.

 

18.5Licensee acknowledges that Licensor has sole and exclusive ownership of all
right, title, and interest in and to the Licensed Marks and any registrations
that have been issued or may be issued thereon. Licensee agrees that it will not
at any time do or cause to be done any act or thing contesting or in any way
impairing or tending to impair any part of such right, title and interest,
including without limitation applying for trademark registration in Licensee’s
name for any word or mark that is the same or likely to be confusingly similar
to the Licensed Marks. Licensee further agrees that its every use of the
Licensed Marks shall inure to the benefit of Licensor, and that Licensee shall
not at any time acquire any rights in such Licensed Marks by virtue of any use
it may make of the Licensed Marks.

 

18.6Nothing contained in this License Agreement shall give Licensee any right,
title or interest in or to the Licensed Marks except for the rights expressly
licensed by this License Agreement, and subject to its terms and conditions.
Licensee shall not make any representation or do any act, which may reasonably
be taken to indicate that it owns the Licensed Marks or owns any rights in the
Licensed Marks other than the rights to use Licensed Marks licensed by this
License Agreement.

 

18.7Adaptations and modifications of Licensed Marks prepared under this License
Agreement shall be included as part of the Licensed Marks.

 

18.8All registrations for intellectual property, Internet domain names and
social media user/screen names in the Licensed Marks are to be applied for and
obtained exclusively in Licensor’s name. Licensee shall not file or register any
intellectual property applications or seek any Internet domain name and/or
social media user/screen name registration in the Licensed Marks, Licensed
Products or any derivations, improvements, variations or modification thereof,
without Licensor’s prior written approval.

  

 

 

-21-

Initials: _______
Initials: _______

 

 

18.9Licensee shall notify Licensor, or its designated representative, prior to
entering into any agreement with any individual, company or business, for sales
outside the United States of any Licensed Product, to permit the timely filing
of foreign and/or international trademark and copyright applications, or other
intellectual property protection, covering the Licensed Marks, in Licensor’s
sole discretion.

 

18.10Licensee agrees to cooperate fully and in good faith with Licensor for the
purpose of securing and preserving Licensor’s rights in and to the Licensed
Marks. In the event there has not been a previous registration of any Licensed
Mark and/or any material relating thereto for a particular Licensed Product,
Licensor may register and maintain, at its Licensee’s expense, trademarks and/or
service marks in the appropriate class(es) and/or copyrights in the name of
Licensor. Licensee is not permitted to register any copyright, trademark, and/or
service mark on behalf of Licensor. It is further agreed that nothing contained
in this Agreement, and no act or omission by Licensor and/or by Licensee shall
be construed as an assignment or grant to Licensee of any right, title, or
interest in or to the Licensed Marks, it being understood that all rights
relating thereto are reserved by Licensor, except for the license hereunder to
Licensee of the right to use and utilize the Licensed Marks only as specifically
and expressly provided in this Agreement.

 

19 WARRANTIES AND INDEMNIFICATION

 

19.1Licensor hereby indemnifies Licensee and undertakes to hold it harmless
against any claims or suits, demands, losses, injuries, liabilities costs,
judgments, arbitration awards, license fees, settlement, damages and expenses
(including reasonable attorneys’ fees and costs, whether or not any legal
proceeding is commenced) (“Losses”) for trademark infringement arising solely
out of the validity of the rights to the Licensed Marks and from Licensee’s use
of the Licensed Marks as granted herein and authorized under the terms of this
Agreement, provided that prompt notice is given to Licensor within ten (10) days
of any such claim or suit, and provided, further, that Licensor shall have the
option to undertake and conduct the defense of any suit so brought, and no
settlement of any such claim or suit is made without the prior written consent
of Licensor. Licensor’s indemnification under this Section shall be apportioned
and limited to only the portion of, and extent that, such Losses are, or are
claimed to be, proximately caused by or attributable specifically to Licensee’s
use of Licensed Marks in a manner permitted by this License Agreement. It is
further agreed that Licensor reserves the unfettered right to select counsel to
defend any such claims.

 

19.2Licensee shall defend, indemnify, and hold Licensor harmless against any and
all actions, claims, demands, lawsuits, loss, costs, damages, judgments,
liabilities, license fees, settlement or expenses incurred, claimed, obtained,
or sustained, including without limitation attorneys’ fees and costs, of any
nature whatsoever, whether in law or in equity, including without limitation
claims relating to or allegedly relating to the design, manufacture, sale,
purchase, use, advertising, marketing, and/or distribution of any Licensed
Product, whether for personal injury, product liability, intellectual property
infringement, dilution, misappropriation or otherwise. Licensor reserves the
right to select counsel to defend and/or bring any such claims. Notwithstanding
Licensor’s right to the choice of counsel, Licensee shall solely be responsible
for any and all attorneys’ fees, costs, and expenses relating to any and all
such actions.

  

 

 

-22-

Initials: _______
Initials: _______

 

 

19.3Licensor warrants that it has the lawful capacity to execute this Agreement
and that it is the owner of the Licensed Marks or the authorized licensor with
right to sublicense. Licensor believes that it and Licensee are entitled to use
the Licensed Marks in commerce relating to the Licensed Products, and that to
the best of its knowledge and belief, no other person or entity has the right to
use the Licensed Marks in commerce on the Licensed Products, either in the
identical form or in such near resemblance thereto as may be likely, when
applied to the goods of such other person or entity, to cause confusion,
mistake, or deception.

 

19.4Licensor makes no representations or warranties with respect to the design,
manufacture, sale, purchase, use, marketing, and/or distribution of any Licensed
Product manufactured, sold, and/or distributed by Licensee and disclaims any
liability arising out of the design, manufacture, sale, purchase, use,
marketing, and/or distribution of any Licensed Product, and any such express or
implied warranties are hereby disclaimed.

 

19.5Licensee represents and warrants to Licensor that: (i) Licensee has the full
power and authority to enter into this License Agreement on behalf of Licensee
and to perform all of Licensee’s material obligations pursuant to this License
Agreement, and that the Licensed Products manufactured, sold, and/or distributed
by Licensee under this Agreement shall be suitable for the purpose for which
they are intended to be used and shall comply with all applicable Federal,
State, and local laws, and industry standards. (ii) Licensee will not harm or
misuse the Licensed Property or bring the Licensed Marks into disrepute, (iii)
except as specifically provided in this License Agreement, Licensee will not
create any expenses chargeable to Licensor or Mr. Meharey without the prior
written approval of Licensor, (iv) all Licensed Products (and the content
contained or used in the Licensed Products) designed, developed, marketed,
distributed, published, performed or sold by Licensee pursuant to this License
Agreement do not, and will not, infringe any intellectual property right or any
personal right of any third party, and (v) Licensee will not knowingly permit,
do or commit any act or thing that would degrade, tarnish or deprecate or
disparage the Licensed Property or Licensor’s or Mr. Meharey’s public image in
society or standing in the community, or prejudice Licensor or Mr. Meharey and
that it will terminate such activities promptly upon written notice, and failure
to do so constitutes a material breach of this License Agreement. Licensee
acknowledges and agrees that there are no warranties, guarantees, conditions,
covenants, or representations by Licensor as to marketability, fitness for a
particular purpose, or other attributes of the Licensed Products, whether
express or implied (in law or in fact), oral or written.

 

19.6Licensee shall provide Licensor with prompt written notice of any lawsuits
or threatened lawsuits, or other significant developments, investigations,
claims, or final refusals in which Licensee is or may be named as a party or for
which Licensee is obligated or has agreed to indemnify any party, and Licensee
shall thereafter provide Licensor with periodic written updates concerning
relevant developments in any such lawsuits as they arise.

  

 

 

-23-

Initials: _______
Initials: _______

 

 

19.7For purposes of this Section 19, the term “Licensor” shall mean Licensor
and, without limitation, any of its agents, employees, servants,
representatives, parents, subsidiaries, affiliates, officials, directors,
officers, shareholders, attorneys, divisions, branches, units, affiliated
organizations, successors, predecessors, contractors, assigns, and all persons
acting by, through, under, or in concert with them, past or present,
specifically including Mr. Meharey, MIVITM LLC, Ms. Ireland, kathy ireland®
Worldwide, kathy ireland® LLC, Sterling/Winters Company, Moretz Marketing, LLC
its executives and employees.

 

20 INSURANCE

 

20.1Licensee represents that it has obtained, and agrees to maintain, at its own
expense, in full force and effect at all times during which the Licensed
Products are being manufactured, sold, and distributed, insurance for bodily
injury, advertising injury, property damage, and product liability from a
recognized insurance company approved by Licensor, which is qualified to do
business in the State of California, providing protection at least in the amount
of $5,000,000 per occurrence and $5,000,000 in the aggregate for Licensor and
for Licensee against any actions, claims, demands, lawsuits, loss, costs,
attorneys’ fees, damages, judgments, and liabilities of any nature whatsoever
relating to the Licensed Products. As proof of such insurance, a fully paid
certificate of insurance naming Licensor (as defined above) as Licensee shall
submit an insured party certificate to Licensor for Licensor’s prior written
approval before any Licensed Product is manufactured, sold, or distributed. Any
proposed change in certificates of insurance shall be submitted to Licensor for
its prior written approval. Licensor shall be entitled to a copy of the
prevailing certificate of insurance, which shall be furnished to Licensor by
Licensee. The certificate(s) shall conform to the language requirements set out
in Exhibit G attached hereto.

 

20.2For purposes of this Section 20, the term “Licensor” shall mean Licensor
and, without limitation, any of its agents, employees, servants,
representatives, parents, subsidiaries, affiliates, officials, directors,
officers, shareholders, attorneys, divisions, branches, units, affiliated
organizations, successors, predecessors, contractors, assigns, and all persons
acting by, through, under, or in concert with them, past or present,
specifically including Mr. Tommy Meharey, MIVITM, Ms. Ireland, kathy ireland®
Worldwide, kathy ireland® LLC, Sterling/Winters Company, ACDC, LLC, and Moretz
Marketing, LLC its executives and employees.

  

 

 

-24-

Initials: _______
Initials: _______

 

 

21 INSOLVENCY; CHANGE OF CONTROL

 

21.1If Licensee files a petition in bankruptcy or is adjudicated a bankrupt or
if a petition in bankruptcy is filed against Licensee, or if it becomes
dissolved, or becomes insolvent or unable to pay or discharge its liabilities in
the ordinary course of business, or if Licensee assigns the whole or any
substantial part of its assets or undertakings for the benefit of creditors or
makes an assignment for the benefit of its creditors or any similar arrangement
pursuant to any federal or state law, compulsory or voluntarily, or if a
receiver or other similar officer is appointed for the whole or any part of the
assets or undertakings of Licensee or its business, or if Licensee stops payment
to its creditors generally, or ceases or threatens to cease to carry on its
business or any substantial part thereof, or if Licensee merges or consolidates
with or into any other corporation, or directly or indirectly sells or otherwise
transfers, sells, or disposes of all or a substantial portion of its business or
assets, or if a third party who does not own stock acquires a majority of the
voting stock of Licensee, Licensor may terminate this Agreement by giving notice
to Licensee of its intention to terminate and such termination shall be
effective immediately. In the event this Agreement is so terminated, Licensee,
its receivers, representatives, trustees, agents, administrators, successors,
and/or assigns shall have no right to sell, exploit, or in any way deal with or
in any Licensed Products covered by this Agreement or any related advertising,
marketing, promotional, and display materials, including without limitation
cartons, containers, packing, and wrapping materials, except with and under the
special consent and instructions of Licensor in writing, which they shall be
obligated to follow.

   

21.2In the event this Agreement is so terminated under this Section 22,
Licensee, its receivers, representatives, trustees, agents, administrators,
successors, and/or assigns shall have no right to sell, exploit, or in any way
deal with or in any Licensed Products covered by this Agreement or any related
advertising, marketing, promotional, and display materials, including without
limitation cartons, containers, packing, and wrapping materials, except with and
under the special consent and instructions of Licensor in writing, which they
shall be obligated to follow.

 

22 TERMINATION

 

22.1Except as otherwise provided herein, in the event either party breaches or
fails to perform any of its material duties and obligations pursuant to the
terms of this Agreement, the non-breaching party shall have the right to
terminate this Agreement upon thirty (30) days’ notice in writing, and such
notice of termination shall become effective unless the breaching party shall
remedy the breach within the thirty (30) day period to the reasonable
satisfaction of the non-breaching party. The Parties agree to make a reasonable
effort to resolve any disputes or breaches prior to exercising the right of
termination.

 

22.2Termination of this Agreement shall be without prejudice to any rights,
which Licensor may otherwise have against Licensee. Upon the termination of this
Agreement, notwithstanding anything to the contrary herein, all royalties on
sales theretofore made and any other monies owed, shall become immediately due
and payable, and all rights and licenses granted hereunder shall cease and
revert to Licensor. Further, Licensee will withdraw or cancel any governmental
filings made on its behalf that include the Licensed Marks. Licensee shall
immediately cease and desist from using the Licensed Marks in any way. Unless
otherwise stated in this Agreement, Licensee shall have no right to sell,
exploit, or in any way deal with or in any Licensed Products covered by this
Agreement or any related advertising, marketing, promotional, and display
materials, including without limitation cartons, containers, packing, and
wrapping materials, except with and under the special consent and instructions
of Licensor in writing, which they shall be obligated to follow. Licensee shall
immediately return any and all Confidential Information of Licensor to Licensor,
as well as marketing and advertising materials bearing the Licensed Marks.

  

 

 

-25-

Initials: _______
Initials: _______

 

 

22.3Upon the natural expiration or termination of this Agreement, neither Party
shall make any publicly disparaging comments regarding the other or its
business, whether written, oral, or electronic. This provision shall survive the
expiration or termination of this Agreement. However, nothing herein shall limit
either Party’s right to arbitration or other judicial remedies as set out in
this Agreement.

 

22.4Licensee acknowledges that a failure (except as otherwise expressly provided
herein) to cease the manufacture, sale, transmission, broadcast or distribution
of the Licensed Products upon the terminations or expiation of this License
Agreement will result in immediate and irreparable damage to Licensor and Mr.
Meharey. Licensee further acknowledges that there is no adequate remedy at law
for such failure to cease manufacture, sale or distribution, and in the event of
such failure, Licensor and/or Mr. Meharey shall be entitled to equitable relief
and such further relief as a court or agency with jurisdiction may deem just and
proper.

 

22.5Upon termination or expiration of this License Agreement, all of the rights
granted hereunder to Licensee, and all rights, title and interest in and to the
Licensed Marks, including but not limited to, patent, industrial design,
copyright, trademark, service mark, trade dress and all improvements, additions
and changes thereto, trade secret rights, and goodwill relating to the Licensed
Marks, shall revert to Licensor. Licensee agrees to promptly execute all
documents that may be reasonably necessary to affect the foregoing. This right
and obligation shall survive the terminations or expiration of this License
Agreement.

 

23 FORCE MAJEURE

 

23.1The Parties shall be released from their obligations hereunder, and this
Agreement shall terminate in the event that governmental regulations or other
causes arising out of a state or national emergency or war or causes beyond the
control of the Parties render performance impossible, and one Party so informs
the other in writing of such causes and its desire to be so released. In such
event, all royalties on sales and all other monies due, theretofore made shall
become immediately due and payable to Licensor.

 

24 NOTICES

 

24.1Any notice, communication, statement, payment, or legal service of process
required or permitted under this Agreement shall be in writing and shall be
effective when hand delivered; or on the date when the notice, communication,
statement, payment, or legal service of process is transmitted by confirmed
electronic facsimile (with a confirmation copy sent by mail); or the day after
the notice, communication, statement, payment, or legal service of process is
sent by reputable overnight air courier service (e.g., Federal Express). All
such communications shall be sent to the Parties at the notice addresses listed
below or to such other persons and the Parties to each other may designate
notice addresses as in writing.

  

 

 

-26-

Initials: _______
Initials: _______

 

 

  If to Licensor:

Sterling/Winters Company

PO Box #1410

Rancho Mirage, CA 92270

Facsimile: 310 557-1722

Attention: Erik Sterling

Email: esterling@sterlingwinters.com

 

  With a copy to:

Mr. Marty Singer

Lavely & Singer Professional Corp.

2049 Century Park East #2400

Los Angeles CA. 90067

Email: MDSinger@lavelysinger.com

Facsimile: (310) 556-3615

 

  If to Licensee:

Samsara Luggage, Inc.

One University Plaza, Suite #505

Hackensack, NJ 07601

Phone: 011-972-52-5345343 Israel

Attention: Atara Dzikowski

Email: atara@samsaraluggage.com

 

25 NEGATION OF AGENCY

 

25.1Licensee is an independent contractor. Nothing contained herein shall be
deemed to create an agency, joint venture, franchise, or partnership relation
between the Parties, and neither Party shall so hold itself out. Licensee shall
have no right to obligate or bind Licensor in any manner whatsoever, and nothing
contained in this Agreement shall give, or is intended to give, any rights of
any kind to any third person(s).

 

26 ASSIGNABILITY

 

26.1This Agreement shall inure to the benefit of Licensor, its successors, and
assigns, but will be personal to Licensee, and shall be assignable by Licensee
only with the prior written consent of Licensor. Licensee shall not mortgage,
assign, sub-license, or otherwise encumber this Agreement without the prior
written consent of Licensor. Licensor shall be entitled to assign this Agreement
to any third party with notice to Licensee, including any such assignment in
connection with the sale or transfer of Licensor’s business, provided, however,
that Licensor shall have the option to terminate this Agreement in lieu of
assignment to any successor of Licensor’s business in connection with any such
sale or transfer.

 

26.2In the event Licensor terminates this Agreement in connection with a sale of
its business, Licensee shall have a period of six (6) months from the effective
date of termination in which to sell off its inventory of Licensed Products,
subject to the terms and conditions of this Agreement, including paying
Royalties.

  

 

 

-27-

Initials: _______
Initials: _______

 

 

27 MODIFICATION AND WAIVER

 

27.1Except as otherwise provided herein, no agreement or understanding
purporting to add to or to modify the terms and conditions of this Agreement
shall be binding unless agreed to by the Parties in writing. Any terms and
conditions set forth in any forms used by the Parties, which are in conflict
with the terms and conditions of this Agreement, shall be void and have no
effect. The Parties further agree that the Exhibits to this Agreement may be
modified, amended, altered, and/or supplemented from time to time in writing
signed by authorized representatives of the Parties.

 

27.2It is agreed that no waiver by either Party hereto or any breach or default
of any of the provisions set forth herein shall be deemed a waiver as to any
subsequent and/or similar breach or default.

 

28 GOVERNING LAW

 

28.1This Agreement shall be construed in accordance with and the laws of the
State of California shall govern all disputes relating hereto without giving
effect to any conflicts of law provisions. The Parties consent to the
jurisdiction of the courts of competent jurisdiction, federal or state, situated
in the State of California, County of Los Angeles for the bringing of any and
all actions relating hereto. It is further agreed that, subject to mutual
agreement of the Parties in writing signed by authorized representatives of the
Parties, Licensor and Licensee may consider mediating disputes relating to this
Agreement, if any, prior to arbitration and/or any action relating hereto.

 

29 CONFIDENTIALITY

 

29.1The Parties agree that the terms, conditions, and subject matter of this
Agreement constitute confidential and proprietary information belonging to
Licensor. Licensee agrees not to divulge any confidential and proprietary
information pertaining to Licensor or this Agreement to any third party without
prior written consent of Licensor. Licensee shall take any and all lawful
measures to prevent the unauthorized use and/or disclosure of such confidential
information, and to prevent unauthorized persons or entities from obtaining or
using such information. Licensee further agrees to refrain from directly or
indirectly taking any action, which would constitute or facilitate the
unauthorized use or disclosure of such confidential information. Licensee may
disclose such confidential and proprietary information to its officers,
directors, employees, agents, and authorized representatives to the extent
necessary to enable Licensee to perform its obligations under this Agreement,
provided that said officers, directors, employees, agents, and/or authorized
representatives execute an appropriate confidentiality agreement approved by
Licensor, which by its terms shall be enforceable by injunctive relief. Licensee
shall be liable for any unauthorized use and disclosure of such confidential
information by its officers, directors, employees, agents, and authorized
representatives, including without limitation its attorneys and accountants. The
Parties further agree that any breach or threatened breach of this Section would
cause irreparable harm to Licensor, that a remedy at law or in damages would be
inadequate, and that the provisions of this Section may be enforced by way of
injunctive relief in addition to any other rights available to Licensor in law
or in equity.

  

 

 

-28-

Initials: _______
Initials: _______

 

 

29.2For purposes of this Agreement, “confidential and proprietary information”
includes, but is not limited to, the terms, conditions, and subject matter of
this Agreement, and Licensor’s business, including any financial, cost, pricing,
and royalty information; product development, business, marketing, promotion,
distribution, sales, sales plans, and strategies; information concerning
Licensor’s product development and intellectual property; information concerning
manufacturing processes relating to the Licensed Products, or trade secrets. The
foregoing confidentiality obligations shall not apply to information that:
(1) was previously known to the recipient free of any obligation to keep it
confidential; (2) was independently developed by recipient; or (3) is or becomes
publicly available by means other than the unauthorized disclosure by recipient.

 

29.3In the event that any judicial or regulatory authority requests or requires
disclosure of any Confidential Information of the other party, the receiving
party shall promptly notify the disclosing party of the requested or required
disclosure and shall cooperate with the disclosing party in any effort to avoid
or limit such disclosure.

 

30 ENTIRE AGREEMENT AND ADMISSIBILITY

 

30.1This Agreement constitutes the complete understanding between the Parties
and supersedes any and makes void any and all prior agreements, promises,
representations, or inducements, no matter their form, concerning the subject
matter of this Agreement. The Parties desire that this Agreement represent a
single and completely integrated contract expressing the entire agreement of the
Parties with respect to the subject matter of this Agreement. No promises,
agreements, or modifications to this Agreement made subsequent to the execution
of this Agreement by the Parties shall be binding unless reduced to writing and
signed by authorized representatives of the Parties. The Parties to this
Agreement agree that this Agreement may be used as evidence in any subsequent
proceeding in which any Party alleges a breach of this Agreement or seeks to
enforce its terms, provisions, or obligations.

 

31 SEVERABILITY

 

31.1Whenever possible, each provision of this Agreement shall be interpreted in
such a manner to be effective and valid under applicable law. Should any of the
provisions or terms of this Agreement be determined illegal, invalid, or
unenforceable by any court of competent jurisdiction, validity of the remaining
parts, terms, or provisions shall not be affected thereby, and said illegal,
invalid, or unenforceable part, term, or provision shall be deemed not to be a
part of this Agreement.

 

32 RECITALS & PARAGRAPH HEADINGS

 

32.1The terms of this Agreement are contractual, not a mere recital, and are the
result of joint negotiations between, and joint drafting by, the Parties, and
are therefore not to be construed in favor of or against either Party. All
recitals are incorporated by reference into this Agreement. Caption and
Paragraph headings are used for convenience and reference only, are no part of
this Agreement, and shall not be used in interpreting, construing, defining,
limiting, extending, or describing the scope of this Agreement, or any provision
hereof, in any way.

  

 

 

-29-

Initials: _______
Initials: _______

 

 

33 ATTORNEY FEES AND COSTS

 

33.1Should any action be necessary to enforce the terms of this Agreement, the
prevailing Party will be entitled to recover reasonable attorneys’ fees and
costs.

 

34 EXECUTION OF COUNTERPARTS

 

34.1This Agreement may be executed in two or more duplicate bond or facsimile
counterparts, each of which shall be considered an original, but all of which
together shall constitute one and the same instrument, and in pleading or
proving any provision of the Agreement, it shall not be necessary to produce
more than one such counterpart.

 

35 EQUITABLE RELIEF

 

35.1The Parties acknowledge that the subject matter of this Agreement relates to
services and rights, which are extraordinary and unique, and which cannot be
replaced or adequately compensated in money damages, and any breach by Licensee
of this Agreement will cause irreparable injury to Licensor.

 

36 ARBITRATION

 

36.1Arbitration - Mandatory Confidential Binding Arbitration of Disputes. The
exclusive manner of resolution of any and all future disputes or controversies
of any kind or nature between the Parties, however characterized, including
without limitation any claim arising from alleged unauthorized disclosure of
Confidential Information, any claim for breach, non-performance, specific
enforcement, enforcement, interpretation or validity of this Agreement, among
other claims, shall be pursuant to the procedures set forth below for Mandatory
Confidential BINDING Arbitration. Mandatory Confidential BINDING Arbitration
shall take place in Los Angeles, California administered by either JAMS (“JAMS”)
under the JAMS Comprehensive Arbitration Rules and Procedures (“JAMS Rules,”
available at http://www.jamsadr.com/), applying California law. The Parties
expressly consent to such jurisdiction and venue. Such Arbitration shall be
before one neutral Arbitrator selected either by mutual agreement of the Parties
or selected pursuant to JAMS Rules. Any papers required to be delivered or
served on the Parties in connection with such Arbitration may be sent pursuant
to this Agreement’s Notice provisions.

 

36.2The Arbitration proceeding and hearing shall be confidential and shall
constitute Confidential Information protected from disclosure by this Agreement.
All costs, fees, expenses and/or charges required to be paid to the Arbitrator
and/or JAMS shall be borne pursuant to JAMS Rules, subject to reassessment in
favor of the prevailing Party, who shall be entitled to recovery of same. The
Parties shall have the right to conduct discovery in accordance with California
Code of Civil Procedure § 1283.05 et seq. and the written discovery requests and
discovery results shall be deemed to constitute Confidential Information. The
Arbitrator shall render a written opinion which contains his/her factual and
legal reasoning. The decision of the Arbitrator shall be binding and conclusive
on the Parties and not reviewable or appealable other than as provided by
California law.

  

36.3Whether a dispute is arbitrable and enforceability of this Agreement shall
be determined by the Arbitrator and not by any court. The Arbitrator shall be
empowered to rule on his/her own jurisdiction, and shall have the right to
impose any and all legal and equitable remedies that would be available to any
Party before any governmental dispute resolution forum or court of competent
jurisdiction, including without limitation temporary, preliminary and permanent
injunctive relief, compensatory damages, actual damages, liquidated damages,
accounting, disgorgement, specific performance, attorneys’ fees and costs, and
punitive damages. In the event of any actual or threatened breach of this
Agreement may cause a Party irreparable harm, such Party may seek on an
expedited basis pursuant to JAMS Rules ex parte issuance of a restraining order
and preliminary injunction or interim award.

 

36.4If a request for extraordinary and/or immediate provisional relief is filed
by a Party and if no Arbitrator has been appointed, JAMS shall appoint an
Arbitrator who shall determine the request at the earliest practicable time. The
Arbitrator so appointed shall be determined by JAMS in its discretion not to
have any material disclosure as to any Party or counsel, and the Parties shall
waive the right to formal disclosure and the right to disqualify the arbitrator
so appointed as otherwise permitted by the California Arbitration Act. The
Parties understand that these waivers are intended to effectuate their agreed
process of immediate determination of a request for provisional relief.

   

 

 

-30-

Initials: _______
Initials: _______

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this instrument to be duly
executed as of the day and year first above written.

  

  Sterling/Winters Company, a California Corporation, DBA: MIVITM  LLC:      
By: /s/ Tommy Meharey     Name: Tommy Meharey     Title: Co-Founder   Date: July
30, 2019       Samsara Luggage Inc.:       By: /s/ Atara Feiglin Dzikowski    
Name: Atara Feiglin Dzikowski     Title: CEO   Date: July 24, 2019

  

 

 

-31-

Initials: _______
Initials: _______

 

 

EXHIBIT A

Licensed Property

 

1.Tommy Meharey MIVITM

 

2.Tommy Meharey likeness, only as approved in writing by Licensor and only in
connection with the Licensed Products specified in Exhibit B to this Agreement.

 

3.MIVITM logo(s) only for the Licensed Products specified in Exhibit B to this
Agreement and only as shown in the following specimen(s):

 

4.Licensor may designate other supporting brands or categories, in writing from
time to time.

 

 

 

-32-

Initials: _______
Initials: _______

 

 

EXHIBIT B

 

LICENSED PRODUCTS:

 

Aluminum Smart Hi-Tech Luggage

 

CHANNELS OF DISTRIBUTION:

 

[Insert Channels of distribution]; and,

Retail websites owned and operated by retailers in the above channels

 

Mass Market and Low Tier Department Stores (i.e., Wal-Mart, K-Mart, Target, and
Sears), as well as club stores (i.e. Sam’s), are specifically excluded from the
approved Channels of Distribution under this Agreement. Internet Retailers will
be handled on an individually, approved by Licensor basis. Internet and
Electronic channels of distribution must maintain the integrity of the Brand

 

Televised retail channels (HSN, QVC, etc.) are approved Channels of
Distribution. However, acceptance of any channels of distribution must not
require the personal appearance of Tommy Meharey.

  

 

 

-33-

Initials: _______
Initials: _______

 

 

EXHIBIT C

 

CODE OF CONDUCT

 

行为守则

 

1. PURPOSE: [LICENSEE] is committed to using only manufacturers to strive to
conduct business in a highly professional and ethical manner. This document
outlines those commitments each facility makes in respect to its compliance with
applicable law and tis personal practices and policies.

 

1.目的：[被许可人]承诺只使用了力争在一个高度专业和道德的方式开展业务的厂家。本文概述了这些各设施使得在尊重其遵守适用的法律和个人的做法和政策的承诺。

 

2. CHILD LABOR: The facility agrees not to use child labor in the manufacturing,
or distribution of the Goods. The term “child” refers to a person younger than
the local legal minimum age for employment or the age for completing compulsory
education; provided, however, in no event shall the Facility use any person
below the age of (15) fifteen. The Facility also agrees to comply with all other
Laws applicable to employees, regardless of the age of an employee.

 

2. 童工：该中心同意不使用童工在制造，或货物配送。
“童工”是指一个人年龄低于当地法定最低就业年龄或年龄在完成义务教育;提供的，但是，在任何情况下，基金使用任何人（15）15岁以下。该基金还同意遵守适用于所有员工的其他法律，不论雇员的年龄。

 

3.FORCED LABOR: The Facility agrees to employ only persons whose presence is
voluntary. The Facility agrees not to use any forced or involuntary labor,
whether prison, bonded, indentured or otherwise.

 

3. 强迫劳动：该基金同意只雇用人员，其存在是自愿的。该基金同意不使用任何强迫或非自愿劳动，无论是监狱，保税，契约或其他方面。

 

4. ABUSE OF LABOR: The Facility agrees to treat each employee with dignity and
respect and not to use corporal punishment, threats of violence, or other forms
of physical, sexual, psychological or verbal harassment or abuse.

 

4. 滥用劳动：该基金同意把每个员工的尊严和尊重，不使用体罚，暴力威胁或其他形式的身体，性，心理或言语上的骚扰或虐待。

  

-33-

 

 

5. NON-DISCRIMINATION: The Facility agrees not to discriminate in hiring and
employment practices, including salary, benefits, advancement, discipline,
termination, or retirement on the basis of race, religion, age, nationality,
social or ethnic origin, sexual orientation, gender, political opinion or
disability.

 

5.
不歧视：该基金同意不会在雇佣和招聘活动，包括工资，福利，晋升，纪律，终止或退休种族，宗教，年龄，国籍，社会或民族，性取向，性别的基础上歧视，政治观点或残疾。

 

6. ASSOCIATION: The Facility agrees to follow employees to organize and bargain
collectively without penalty or interference in accordance with local Laws.

 

6. 关联关系：该基金同意遵守雇员组织和集体谈判不受处罚或干预按照当地的法律。

 

7. WAGES, DENEFITS AND WORKING HOURS: The facility recognizes that wages are
essential to meeting employee’s basic needs. The Facility agrees to comply, at a
minimum, with all applicable wages and hour Laws, including minimum wage,
overtime hours, maximum hours, piece rates and other elements of compensation
and shall provide legally mandated benefits.

 

7.
工资，福利和工作时间：该厂认识到，工资是必要的，以满足员工的基本需求。该基金同意遵守，至少，所有适用的工资和工时的法律，包括最低工资，加班，最长工时，计件工资和补偿等内容，并应提供法定福利。

 

8. HEALTH AND SAFETY: The Facility agrees to provide employees with a safe and
healthy workplace environment in accordance with all applicable Laws, ensuring
at a minimum, reasonable access to potable water and sanitary facilities, fine
safety and adequate lighting and ventilation. The Facility also agrees to ensure
that the same standards of health and safety are applied to any housing it
provides for employees.

 

8.
健康和安全：该基金同意为员工提供一个安全和健康的工作环境符合所有适用法律，确保在最低限度，合理获得饮用水和卫生设施，精美的安全性和足够的照明和通风。该基金也同意，以确保健康和安全的相同标准适用于它提供了雇员的住房

 

9. COMPLIANCE: The Facility agrees to take appropriate steps to ensure that the
provisions of the COC are communicated to its employees, including by prominent
posting a copy of this COC in the local language on one or more bulletin boards
in places readily accessible to employees at all times.

 

9.
合规性：本基金同意采取适当措施，以确保奥委会的规定传达给员工，其中包括由著名张贴在当地语言的一个或多个电子公告板的名额该行为准则的副本容易获得员工的所有次。

  

-34-

 

 

10. ENVIRONMENT: Business partners should share our concern for the environment
and adhere to their local and national laws regarding the protection and
preservation of the environment.

 

10. 环境：业务合作伙伴应该分享我们对环境的关注，并坚持对环境的保护和维护当地和国家法律。

 

11. LEGAL REQUIREMENTS: Business partners should be in compliance with all legal
requirements involved in conducting the business.

 

11. 法律要求：业务合作伙伴应符合参与开展业务的所有法律要求。

 

12. Our Business Partners are required to provide full access to their
facilities and those of their manufacturers, vendors and subcontractors, and to
release records relating to employment practices. We may conduct on-site
inspections of facilities to monitor the standards and assure the quality of our
products.

 

12.
我们的业务合作伙伴必须提供完全访问他们的设备和那些他们的制造商，供应商和分包商，并发布有关用工行为记录。我们可以进行现场视察设施，以监控标准，确保了产品的质量。

 

Please report Violations Anonymously by emailing to:
esterling@sterlingwinters.com

 

esterling@sterlingwinters.com：请通过电子邮件以匿名方式举报违规行为

  

-35-

 

 

EXHIBIT E

 

Approved Royalty Report Form

  

-36-

 

 

EXHIBIT F

 

Approved Licensing Statement

 

Manufactured and distributed by.

Samsara Luggage

On behalf of MIVITM LLC.

 

Website

 

TBD

  

-37-

 

 

EXHIBIT G

 

REQUIRED INSURANCE CERTIFICATE

 

Under Description of Operations state the following: 

 

Certificate Holder Kathy Ireland, kathy ireland® Worldwide, kathy ireland® LLC,
The Sterling/Winters Company, and Moretz Marketing LLC it’s partners,
subsidiaries, affiliates; their directors, officers and employees are named
additional insured with regards to liability arising out of operations of the
named insured.

 

The Certificate Holder should be listed as:

 

kathy ireland® Worldwide  

PO Box #1410

Rancho Mirage, CA., 92270

 

Send copies of Certificate to:

 

kathy ireland® Worldwide

Erik Sterling

FinancialCommittee@sterlingwinters.com

 

Mitchka Lyonnais

mlyonnais@mmibi.com

Momentous Insurance Brokerage, Inc.

  

- END OF CONTRACT-

 

-38-



 

